Title: To Benjamin Franklin from John Welsh, 16 August 1779
From: Welsh, John
To: Franklin, Benjamin


Gentn
Cadiz 16 augt 1779
I presumed that my late partnership of Duff & Welsh has been known to you, as it has been for 16 years to most of the trading places on that Continent, it is now dissolved by the present change in publick affairs, as James Duff has retired home via Lisbon above a month ago, by wch means the liquidation of their accounts & business will be carried on hence forwd under my sole signature & shall be provd to render you or your friends any service in my power.
I have had several late consignments from america & such as have had the good luck to get home have made good bills(?) with salt wine &ca.
Yesterday I recd by the French Polacre Victorieux the inclosed letter under cover from our friends Messrs. Sam Ingles & Co. of Philadelphia wch affords me the pleasure of paying you my respects & to assure you I am Gentm Your most Hum Servt
John Welsh
The honourable Commissioner or Commissioners of the United States of america Paris
 
Addressed: To / The Honourable The Commissioner or / Commissioners of the United States of / America / at / Paris
Notation: J. Welsh 16 Augt. 79
